Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 7, 2022

                                          No. 04-22-00196-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-PA-01945
                           Honorable Mary Lou Alvarez, Judge Presiding


                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

        On March 31, 2022 and April 4, 2022, the trial court held a hearing resulting in the oral
rendition of an order and a subsequent draft order titled “Permanency Hearing Order After Final
Order” (the “April 4 order”).

       We ORDER the Department to file, no later than April 18, 2022: (1) the trial court’s
signed written order and (2) the transcript of the March 31, 2022 and April 4, 2022 hearings.

        On March 6, 2022, the Relator filed a petition for writ of mandamus complaining of the
April 4 order. Relator also filed a motion asking this court to stay: the April 4 order, “any similar
orders that implicate the administration and supervision of Department personnel or duties,” and
“any contempt proceedings, sanctions, or incarceration of Department representatives that may
arise from [the April 4 order] or similar orders.”

        This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The Respondent and the Real Parties in
Interest may file a response to the petition in this court no later than April 22, 2022. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           We GRANT the motion for temporary emergency relief in part as follows:


1
 This proceeding arises out of Cause No. 2020-PA-01945, styled In The Interest of J.D. A Child, pending in the
150th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
     1.    The following decretal paragraphs in the trial court’s April 4 order are
STAYED pending further order of this court:

      4.7. IT IS ORDERED that caseworker Amber Winters is discharged from
      this case effective immediately.

      4.8. IT IS ORDERED that Eric Bryant and Diane Ruiz are appointed to
      assume the role of caseworker and to effectuate the move of the child to
      Tennessee.

      4.9. IT IS ORDERED that the caseworker and unit assignment following
      the child’s move to Tennessee shall be transferred to supervisor Sabrina
      Bedford. Eric Bryant and Diane Ruiz are to facilitate that transfer.

      4.10. IT IS ORDERED that Eric Bryant and Diane Ruiz may lean on
      Sabrina Bedford’s unit now if there is a caseworker in that unit that they
      trust to assist with the staffing of this case. But Eric Bryant and Diane
      Ruiz are to act in the role of caseworker until the child is moved to
      Tennessee.

      4.11. IT IS ORDERED that the Attorney Ad Litem, Guardian Ad Litem
      and CASA volunteer are each ordered to e-file a bullet point report of
      concerns they have had with Amber Winters. These reports are to be e-
      filed by close of business on April 8, 2022.

      4.12. IT IS ORDERED that all attorneys are to be copied on these e-filed
      reports and that the Assistant District Attorney will forward the reports to
      Eric Bryant and Diane Ruiz.

      4.13. IT IS ORDERED that the Department is to staff with the Program
      Director regarding the reported concerns regarding caseworker Amber
      Winters. The Department is to e-file their corrective action plan to
      improve her work for future children. This is to be e-filed by the close of
      business on April 13, 2022.

       2.      Any further proceedings regarding the administration of Department
personnel are STAYED pending further order of this court.

       3.     Any contempt proceedings, sanctions, or any enforcement of decretal
paragraphs 4.7, 4.8, 4.9, 4.10, 4.11, 4.12, or 4.13 in the April 4 order are STAYED
pending further order of this court.

      It is so ORDERED on April 7, 2022.

                                                   PER CURIAM

      ATTESTED: ________________________
                MICHAEL A. CRUZ,
                CLERK OF COURT